 



EXHIBIT 10.22
MarineMax, Inc.
2007 Incentive Compensation Plan
     1. Purpose. The purpose of this Plan is to assist the Company and its
Related Entities in attracting, motivating, retaining and rewarding high-quality
Employees, officers, Directors, and Consultants by enabling such persons to
acquire or increase a proprietary interest in the Company in order to strengthen
the mutuality of interests between such persons and the Company’s stockholders
and providing such persons with annual and long-term performance incentives to
expend their maximum efforts in the creation of stockholder value. The Plan is
intended to qualify certain compensation awarded under the Plan for tax
deductibility under Section 162(m) of the Code (as hereafter defined) to the
extent deemed appropriate by the Plan Administrator.
     2. Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below.
          (a) “1998 Plan Award” means a stock award granted under the 1998
Incentive Stock Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity compensation plans under U.S. state corporate laws,
U.S. federal and state securities laws, the Code, the rules and regulations of
any stock exchange upon which the Common Stock is listed, and the applicable
laws of any foreign country or jurisdiction where Awards are granted under the
Plan.
          (c) “Award” means any award granted pursuant to the terms of this
Plan, including an Option, Stock Appreciation Right, Restricted Stock, Stock
Unit, Stock granted as a bonus or in lieu of another award, Dividend Equivalent,
and Other Stock-Based Award or Performance Award, together with any other right
or interest, granted to a Participant under the Plan.
          (d) “Award Agreement” means the written agreement evidencing an Award
granted under the Plan.
          (e) “Beneficiary” means the person, persons, trust, or trusts that
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Plan Administrator to receive the
benefits specified under the Plan upon such Participant’s death or to which
Awards or other rights are transferred if and to the extent permitted under
Section 10(b) hereof. If, upon a Participant’s death, there is no designated
Beneficiary or surviving designated Beneficiary, then the term Beneficiary means
the person, persons, trust, or trusts entitled by will or the laws of descent
and distribution to receive such benefits.
          (f) “Beneficial Owner,” “Beneficially Owning,” and “Beneficial
Ownership” shall have the meanings ascribed to such terms in Rule 13d-3 under
the Exchange Act and any successor to such Rule.

1



--------------------------------------------------------------------------------



 



          (g) “Board” means the Company’s Board of Directors.
          (h) “Cause” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, change in
control, or other agreement for the performance of services between the
Participant and the Company or a Related Entity or, in the absence of any such
definition in such agreement, such term shall mean (i) the failure by the
Participant to perform his or her duties as assigned by the Company (or a
Related Entity) in a reasonable manner, (ii) any violation or breach by the
Participant of his or her employment, consulting, or other similar agreement
with the Company (or a Related Entity), if any, (iii) any violation or breach by
the Participant of his or her confidential information and invention assignment,
non-competition, non-solicitation, non-disclosure, and/or other similar
agreement with the Company or a Related Entity, if any, (iv) any act by the
Participant of dishonesty or bad faith with respect to the Company (or a Related
Entity), (v) any material violation or breach by the Participant of the
Company’s or a Related Entity’s policy for employee conduct, if any, (vi) use of
alcohol, drugs, or other similar substances in a manner that adversely affects
the Participant’s work performance, or (vii) the commission by the Participant
of any act, misdemeanor, or crime reflecting unfavorably upon the Participant or
the Company or any Related Entity. The good faith determination by the Plan
Administrator of whether the Participant’s Continuous Service was terminated by
the Company for “Cause” shall be final and binding for all purposes hereunder.
          (i) “Change in Control” means and shall be deemed to have occurred on
the earliest of the following dates:
                    (i) the date on which any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), obtains “beneficial ownership”
(as defined in Rule 13d-3 of the Exchange Act) or a pecuniary interest in fifty
percent (50%) or more of the Voting Stock;
                    (ii) the consummation of a merger, consolidation,
reorganization, or similar transaction other than a transaction (1) (a) in which
substantially all of the holders of Company’s Voting Stock hold or receive
directly or indirectly fifty percent (50%) or more of the voting stock of the
resulting entity or a parent company thereof, in substantially the same
proportions as their ownership of the Company immediately prior to the
transaction; or (2) in which the holders of Company’s capital stock immediately
before such transaction will, immediately after such transaction, hold as a
group on a fully diluted basis the ability to elect at least a majority of the
directors of the surviving corporation (or a parent company);
                    (iii) there is consummated a sale, lease, exclusive license,
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries, other than a sale, lease, license, or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an entity, fifty percent (50%) or more of the
combined voting power of the voting securities of which are owned by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition; or

2



--------------------------------------------------------------------------------



 



                    (iv) individuals who, on the date this Plan is adopted by
the Board, are Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Directors; provided, however, that if the
appointment or election (or nomination for election) of any new Director was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.
     For purposes of determining whether a Change in Control has occurred, a
transaction includes all transactions in a series of related transactions, and
terms used in this definition but not defined are used as defined in the Plan.
The term Change in Control shall not include a sale of assets, merger, or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
     Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company and the Participant shall supersede the foregoing
definition with respect to Awards subject to such agreement (it being
understood, however, that if no definition of Change in Control or any analogous
term is set forth in such an individual written agreement, the foregoing
definition shall apply).
          (j) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
          (k) “Committee” means a committee designated by the Board to
administer the Plan with respect to at least a group of Employees, Directors, or
Consultants.
          (l) “Company” means MarineMax, Inc., a Delaware corporation.
          (m) “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
          (n) “Continuous Service” means uninterrupted provision of services to
the Company or any Related Entity in the capacity as either an officer,
Employee, Director, or Consultant. Continuous Service shall not be considered to
be interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in the
capacity as either an officer, Employee, Director, or Consultant or (iii) any
change in status as long as the individual remains in the service of the Company
or a Related Entity in the capacity as either an officer, Employee, Director, or
Consultant (except as otherwise provided in the Award Agreement). An approved
leave of absence shall include sick leave, military leave, or any other
authorized personal leave.

3



--------------------------------------------------------------------------------



 



          (o) “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
                    (i) a sale, lease, exclusive license, or other disposition
of a substantial portion of the consolidated assets of the Company and its
Subsidiaries, as determined by the Plan Administrator, in its discretion;
                    (ii) a sale or other disposition of more than twenty percent
(20%) of the outstanding securities of the Company; or
                    (iii) a merger, consolidation, reorganization, or similar
transaction, whether or not the Company is the surviving corporation.
          (p) “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 7(d) of the Plan.
          (q) “Director” means a member of the Board or the board of directors
of any Related Entity.
          (r) “Disability” means a permanent and total disability (within the
meaning of Section 22(e) of the Code), as determined by a medical doctor
satisfactory to the Plan Administrator.
          (s) “Dividend Equivalent” means a right, granted to a Participant
under Section 6(g) hereof, to receive cash, Shares, other Awards, or other
property equal in value to dividends paid with respect to a specified number of
Shares or other periodic payments.
          (t) “Effective Date” means the effective date of this Plan, which
shall be the date this Plan is adopted by the Board, subject to the approval of
the stockholders of the Company.
          (u) “Eligible Person” means each officer, Director, Employee, or
Consultant. The foregoing notwithstanding, only employees of the Company, any
Parent, or any Subsidiary shall be Eligible Persons for purposes of receiving
Incentive Stock Options. An Employee on leave of absence may be considered as
still in the employ of the Company or a Related Entity for purposes of
eligibility for participation in the Plan.
          (v) “Employee” means any person, including an officer or Director, who
is an employee of the Company or any Related Entity. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
          (w) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.
          (x) “Executive Officer” means an executive officer of the Company as
defined under the Exchange Act.

4



--------------------------------------------------------------------------------



 



          (y) “Fair Market Value” means the fair market value of Shares, Awards,
or other property as determined by the Plan Administrator, or under procedures
established by the Plan Administrator. Unless otherwise determined by the Plan
Administrator, the Fair Market Value of Shares as of any given date, after which
the Shares are publicly traded on a stock exchange or market, shall be the
closing sale price per share reported on a consolidated basis for stock listed
on the principal stock exchange or market on which Shares are traded on the date
as of which such value is being determined or, if there is no sale on that date,
then on the last previous day on which a sale was reported.
          (z) “Good Reason” shall, with respect to any Participant, have the
meaning specified in the Award Agreement. In the absence of any definition in
the Award Agreement, “Good Reason” shall have the equivalent meaning (or the
same meaning as “good reason” or “for good reason”) set forth in any employment,
consulting, change in control, or other agreement for the performance of
services between the Participant and the Company or a Related Entity or, in the
absence of any such definition in such agreement(s), such term shall mean
(i) the assignment to the Participant of any duties inconsistent in any material
respect with the Participant’s position (including status, offices, titles, and
reporting requirements), authority, duties, or responsibilities as assigned by
the Company (or a Related Entity) or any other action by the Company (or a
Related Entity) that results in a material diminution in such position,
authority, duties, or responsibilities, excluding for this purpose an isolated,
insubstantial, and inadvertent action not taken in bad faith and which is
remedied by the Company (or a Related Entity) promptly after receipt of notice
thereof given by the Participant; (ii) any failure by the Company (or a Related
Entity) to comply with its obligations to the Participant as agreed upon, other
than an isolated, insubstantial, or inadvertent failure not occurring in bad
faith and which is remedied by the Company (or a Related Entity) promptly after
receipt of notice thereof given by the Participant; (iii) the Company’s (or
Related Entity’s) requiring the Participant to be based at any office or
location more than fifty (50) miles from the location of employment as of the
date of Award, except for travel reasonably required in the performance of the
Participant’s responsibilities; (iv) any purported termination by the Company
(or a Related Entity) of the Participant’s Continuous Service otherwise than for
Cause, as defined in Section 2(h), death, or by reason of the Participant’s
Disability as defined in Section 2(r); or (v) any reduction in the Participant’s
base salary (unless such reduction is part of Company-wide reduction that
affects a majority of the persons of comparable level to the Participant).
          (aa) “Incentive Stock Option” means any Option intended to be
designated as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.
          (bb) “Non-Employee Director” means a Director of the Company who is
not an Employee.
          (cc) “Non-Qualified Stock Option” means any Option that is not
intended to be designated as an incentive stock option within the meaning of
Section 422 of the Code or any successor provision thereto.
          (dd) “Option” means a right, granted to a Participant under Section
6(b) hereof, to purchase Shares or other Awards at a specified price during
specified time periods.

5



--------------------------------------------------------------------------------



 



          (ee) “Other Stock-Based Awards” means Awards granted to a Participant
pursuant to Section 6(h) hereof.
          (ff) “Parent” means any corporation (other than the Company), whether
now or hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing fifty percent (50%) or more of the combined voting power of all
classes of stock in one of the other corporations in the chain.
          (gg) “Participant” means a person who has been granted an Award under
the Plan that remains outstanding, including a person who is no longer an
Eligible Person.
          (hh) “Performance Award” means a right, granted to an Eligible Person
under Sections 6(h) hereof, to receive Awards based upon performance criteria
specified by the Plan Administrator.
          (ii) “Performance Period” means that period established by the Plan
Administrator at the time any Performance Award is granted or at any time
thereafter during which any performance goals specified by the Plan
Administrator with respect to such Award are to be measured.
          (jj) “Person” has the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall
include a “group” as defined in Section 12(d) thereof.
          (kk) “Plan” means this MarineMax, Inc. 2007 Incentive Compensation
Plan.
          (ll) “Plan Administrator” means the Board or any Committee delegated
by the Board to administer the Plan. There may be different Plan Administrators
with respect to different groups of Eligible Persons.
          (mm) “Related Entity” means any Parent, Subsidiary, and any business,
corporation, partnership, limited liability company, or other entity designated
by the Plan Administrator in which the Company, a Parent, or a Subsidiary,
directly or indirectly, holds a substantial ownership interest.
          (nn) “Restricted Stock” means Stock granted to a Participant under
Section 6(d) hereof, that is subject to certain restrictions, including a risk
of forfeiture.
          (oo) “Rule 16b-3” and “Rule 16a-1(c)(3)” means Rule 16b-3 and
Rule 16a-1(c)(3), as from time to time in effect and applicable to the Plan and
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
          (pp) “Share” means a share of the Company’s Common Stock, and the
share of such other securities as may be substituted (or resubstituted) for
Stock pursuant to Section 10(c) hereof.

6



--------------------------------------------------------------------------------



 



          (qq) “Stock” means the Company’s Common Stock, and such other
securities as may be substituted (or resubstituted) for the Company’s Common
Stock pursuant to Section 10(c) hereof.
          (rr) “Stock Appreciation Right” means a right granted to a Participant
pursuant to Section 6(c) hereof.
          (ss) “Stock Unit” means a right, granted to a Participant pursuant to
Section 6(e) hereof, to receive Shares, cash, or a combination thereof at the
end of a specified period of time.
          (tt) “Subsidiary” means any corporation (other than the Company),
whether now or hereafter existing, in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
          (uu) “Voting Stock” means the stock of the Company with a right to
vote for the election of Directors.
     3. Administration.
          (a) Administration by Board. The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3(c). The Board and/or Committee(s) administering the Plan shall be
the Plan Administrator.
          (b) Powers of the Plan Administrator. The Plan Administrator shall
have the following powers, subject to, and within the limitations of, the
express provisions of the Plan:
                    (i) Subject to Section 3(g) below, to determine from time to
time those of the persons eligible under the Plan shall be granted Awards; when
and how each Award shall be granted; what type or combination of types of Award
shall be granted; the provisions of each Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive Shares or cash pursuant to an Award; and the number of Shares or amount
of cash with respect to which an Award shall be granted to each such person.
                    (ii) To construe and interpret the Plan and Awards granted
under it and to establish, amend, and revoke rules and regulations for its
administration. The Plan Administrator, in the exercise of this power, may
correct any one or more defects, omissions, or inconsistencies in the Plan or in
any Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.
                    (iii) To amend the Plan or an Award as provided in
Section 10(e).
                    (iv) To terminate or suspend the Plan as provided in
Section 10(e).
                    (v) To adopt such modifications, procedures, and subplans as
may be necessary or desirable to comply with provisions of the laws of foreign
countries in which the

7



--------------------------------------------------------------------------------



 



Company or Related Entities may operate to assure the viability of the benefits
from Awards granted to Participants performing services in such countries and to
meet the objectives of the Plan.
                    (vi) Generally, to exercise such powers and to perform such
acts as the Plan Administrator deems necessary or appropriate to promote the
best interests of the Company and that are not in conflict with the provisions
of the Plan.
          (c) Delegation to Committee.
                    (i) General. The Board may delegate administration of the
Plan to a Committee or Committees of more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, to the extent delegated by the Board, including the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise, subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.
                    (ii) Section 162(m) and Rule 16b-3 Compliance. In the
discretion of the Board, the Committee may consist solely of two or more
“Outside Directors”, in accordance with Section 162(m) of the Code, and/or
solely of two or more “Non-Employee Directors”, in accordance with Rule 16b-3.
In addition, the Plan Administrator may delegate to a committee of two or more
members of the Board the authority to grant Awards to Eligible Persons who are
either (a) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Award,
(b) not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code or (c) not then subject to Section 16 of the Exchange Act.
          (d) Effect of Plan Administrator’s Decision. All determinations,
interpretations, and constructions made by the Plan Administrator shall be made
in good faith and shall not be subject to review by any person and shall be
final, binding and conclusive on all persons.
          (e) Arbitration. Any dispute or claim concerning any Award granted (or
not granted) pursuant to the Plan or any disputes or claims relating to or
arising out of the Plan shall be fully, finally, and exclusively resolved by
binding and confidential arbitration conducted pursuant to the rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) in the nearest city in which
JAMS conducts business to the city in which the Participant is employed by the
Company. The Company shall pay all arbitration fees. In addition to any other
relief, the arbitrator may award to the prevailing party recovery of its
attorneys’ fees and costs. By accepting an Award, the Participant and the
Company waive their respective rights to have any such disputes or claims tried
by a judge or jury.
          (f) Limitation of Liability. The Board and any Committee(s), and each
member thereof, who act as the Plan Administrator, shall be entitled to, in good
faith, rely or act

8



--------------------------------------------------------------------------------



 



upon any report or other information furnished to him or her by any officer or
Employee, the Company’s independent auditors, Consultants, or any other agents
assisting in the administration of the Plan. Members of the Board and any
Committee(s), and any officer or Employee acting at the direction or on behalf
of the Board and any Committee(s), shall not be personally liable for any action
or determination taken or made in good faith with respect to the Plan and shall,
to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action or determination.
          (g) Administration of the Plan For Non-Employee Directors.
Notwithstanding the foregoing, the grant of all Awards to the Non-Employee
Directors shall be approved by a majority of the Directors who qualify as
independent under the rules of the principal stock exchange or market on which
Shares are traded or a Committee composed solely of such independent Directors.
     4. Shares Issuable Under the Plan.
          (a) Number of Shares Available for Issuance Under Plan. Subject to
adjustment as provided in Section 10(c) hereof, the total number of Shares
reserved and available for issuance in connection with Awards shall be 1,000,000
Shares. In addition, any shares available for issuance under the 1998 Incentive
Stock Plan that are not subject to an outstanding award under the 1998 Incentive
Stock Plan as of the date of stockholder approval of this Plan shall become
available for issuance under this Plan, and shall no longer be available for
issuance under the 1998 Incentive Stock Plan, as applicable. Any Shares issued
under the Plan may consist, in whole or in part, of authorized and unissued
shares or treasury shares.
          (b) Availability of Shares Not Issued pursuant to Awards.
                    (i) If any Shares subject to an Award or to an 1998 Plan
Award are forfeited, expire, or otherwise terminate without issuance of such
Shares , any Award or 1998 Plan Award is settled for cash or otherwise does not
result in the issuance of all or a portion of the Shares subject to such Award
or 1998 Plan Award , the Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement, or non-issuance, be available for
Awards under the Plan, subject to Section 4(b)(iv) below.
                    (ii) If any Shares issued pursuant to an Award or 1998 Plan
Award are forfeited back to or repurchased by the Company, including, but not
limited to, any repurchase or forfeiture caused by the failure to meet a
contingency or condition required for the vesting of such shares, then the
Shares forfeited or repurchased shall revert to and become available for
issuance under the Plan, subject to Section 4(b)(iv) below.
                    (iii) In the event that any Option or other Award granted
hereunder is exercised through the withholding of Shares from the Award by the
Company or withholding tax liabilities arising from such Option or other Award
are satisfied by the withholding of Shares from the Award by the Company, then
only the number of Shares issued net of the Shares withheld shall be counted as
issued for purposes of determining the maximum number of Shares available for
grant under the Plan, subject to Section 4(b)(iv) below. In the event that any
1998 Plan Award is exercised through the withholding of Shares by the Company
from the 1998 Plan

9



--------------------------------------------------------------------------------



 



Award or withholding tax liabilities arising from such 1998 Plan Award are
satisfied by the withholding of Shares from the 1998 Plan Award by the Company,
then Shares withheld shall become available for issuance under the Plan, subject
to Section 4(b)(iv) below.
                    (iv) Notwithstanding anything in this Section 4(b) to the
contrary, solely for purposes of determining whether Shares are available for
the grant of Incentive Stock Options, the maximum aggregate number of Shares
that may be granted under this Plan through Incentive Stock Options shall be
determined without regard to any Shares restored pursuant to this Section 4(b)
that, if taken into account, would cause the Plan, for purposes of the grant of
Incentive Stock Options, to fail the requirement under Code Section 422 that the
Plan designate a maximum aggregate number of shares that may be issued.
          (c) Application of Limitations. The limitation contained in this
Section 4 shall apply not only to Awards that are settled by the delivery of
Shares but also to Awards relating to Shares but settled only in cash (such as
cash-only Stock Appreciation Rights). The Plan Administrator may adopt
reasonable counting procedures to ensure appropriate counting, and avoid double
counting (as, for example, in the case of tandem or substitute awards) and may
make adjustments if the number of Shares actually delivered differs from the
number of shares previously counted in connection with an Award.
     5. Eligibility; Per-Person Award Limitations. Awards may be granted under
the Plan only to Eligible Persons.
     In any one calendar year, an Eligible Person may not be granted Awards
under which more than fifty percent (50%) of the total number of Shares reserved
for issuance under the Plan (whether or not issued) could be received by the
Participant, subject to adjustment as provided in Section 10(c). In addition,
the maximum dollar value payable in cash to any one Participant with respect to
Performance Awards vesting based on the performance objectives of Section 7 is
$5,000,000 per calendar year.
     6. Terms of Awards.
          (a) General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Plan Administrator may impose on any
Award or the exercise thereof, at the date of grant or thereafter (subject to
Section 10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Plan Administrator shall determine, including
terms requiring forfeiture of Awards in the event of termination of the
Participant’s Continuous Service and terms permitting a Participant to make
elections relating to his or her Award. The Plan Administrator shall retain full
power and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award that is not mandatory under the Plan.
          (b) Options. The Plan Administrator is authorized to grant Options to
any Eligible Person on the following terms and conditions:
                    (i) Stock Option Agreement. Each grant of an Option shall be
evidenced by an Award Agreement. Such Award Agreement shall be subject to all
applicable terms and conditions of the Plan and may be subject to any other
terms and conditions, which are

10



--------------------------------------------------------------------------------



 



not inconsistent with the Plan and which the Plan Administrator deems
appropriate for inclusion in the Award Agreement. The provisions of the various
Award Agreements entered into under the Plan need not be identical.
                    (ii) Number of Shares. The Plan Administrator shall
determine and each Award Agreement shall specify the number of Shares that are
subject to the Option and shall provide for the adjustment of such number in
accordance with Section 10(c) hereof. The Award Agreement shall also specify
whether the Stock Option is an Incentive Stock Option or a Non-Qualified Stock
Option.
                    (iii) Exercise Price.
                         (A) In General. The Plan Administrator shall determine
and each Award Agreement shall state the price at which Shares subject to the
Option may be purchased (the “Exercise Price”), which shall be not less than
100% of the Fair Market Value of the Stock on the date of grant.
                         (B) Ten Percent Stockholder. If a Participant owns or
is deemed to own (by reason of the attribution rules applicable under Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, any Incentive Stock Option
granted to such Employee must have an exercise price per Share of at least 110%
of the Fair Market Value of a Share on the date of grant.
                    (iv) Time and Method of Exercise. The Plan Administrator
shall determine the time or times at which or the circumstances under which an
Option may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the time or times at
which Options shall cease to be or become exercisable following termination of
Continuous Service or upon other conditions, the methods by which the exercise
price may be paid or deemed to be paid (including, in the discretion of the Plan
Administrator, a cashless exercise procedure), the form of such payment,
including, without limitation, cash, Stock, net exercise, other Awards, or
awards granted under other plans of the Company or a Related Entity, other
property (including notes or other contractual obligations of Participants to
make payment on a deferred basis) or any other form of consideration legally
permissible, and the methods by or forms in which Stock will be delivered or
deemed to be delivered to Participants.
                    (v) Termination of Service. Subject to earlier termination
of the Option as otherwise provided in the Plan and unless otherwise provided by
the Plan Administrator with respect to an Option and set forth in the Award
Agreement, an Option shall be exercisable after a Participant’s termination of
Continuous Service only during the applicable time period determined in
accordance with this Section and thereafter shall terminate and no longer be
exercisable:
                         (A) Death or Disability. If the Participant’s
Continuous Service terminates because of the death or Disability of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Continuous Service

11



--------------------------------------------------------------------------------



 



terminated, may be exercised by the Participant (or the Participant’s legal
representative or estate) at any time prior to the expiration of twelve
(12) months (or such other period of time as determined by the Plan
Administrator, in its discretion) after the date on which the Participant’s
Continuous Service terminated, but in any event only with respect to the vested
portion of the Option and no later than the date of expiration of the Option’s
term as set forth in the Award Agreement evidencing such Option (the “Option
Expiration Date”).
                         (B) Termination for Cause. Notwithstanding any other
provision of the Plan to the contrary, if the Participant’s Continuous Service
is terminated for Cause, the Option shall terminate and cease to be exercisable
immediately upon such termination of Continuous Service.
                         (C) Other Termination of Service. If the Participant’s
Continuous Service terminates for any reason, except Disability, death, or
Cause, the Option, to the extent unexercised and exercisable by the Participant
on the date on which the Participant’s Continuous Service terminated, may be
exercised by the Participant at any time prior to the expiration of three
(3) months (or such longer period of time as determined by the Plan
Administrator, in its discretion) after the date on which the Participant’s
Continuous Service terminated, but in any event only with respect to the vested
portion of the Option and no later than the Option Expiration Date.
                    (vi) Incentive Stock Options. The terms of any Incentive
Stock Option granted under the Plan shall comply in all respects with the
provisions of Section 422 of the Code. If and to the extent required to comply
with Section 422 of the Code, Options granted as Incentive Stock Options shall
be subject to the following special terms and conditions:
                         (1) The Option shall not be exercisable more than ten
(10) years after the date such Incentive Stock Option is granted; provided,
however, that if a Participant owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or any Parent or Subsidiary
and the Incentive Stock Option is granted to such Participant, the Incentive
Stock Option shall not be exercisable (to the extent required by the Code at the
time of the grant) for no more than five (5) years from the date of grant; and
                         (2) If the aggregate Fair Market Value (determined as
of the date the Incentive Stock Option is granted) of the Shares with respect to
which Incentive Stock Options granted under the Plan and all other option plans
of the Company, its Parent or any Subsidiary are exercisable for the first time
by a Participant during any calendar year in excess of $100,000, then such
Participant’s Incentive Stock Option(s) or portions thereof that exceed such
$100,000 limit shall be treated as Non-Qualified Stock Options (in the reverse
order in which they were granted, so that the last Incentive Stock Option will
be the first treated as a Non-Qualified Stock Option). This paragraph shall only
apply to the extent such limitation is applicable under the Code at the time of
the grant.
          (c) Stock Appreciation Rights. The Plan Administrator is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:

12



--------------------------------------------------------------------------------



 



                    (i) Agreement. Each grant of a Stock Appreciation Right
shall be evidenced by an Award Agreement. Such Award Agreement shall be subject
to all applicable terms and conditions of the Plan and may be subject to any
other terms and conditions which are not inconsistent with the Plan and which
the Plan Administrator deems appropriate for inclusion in the Award Agreement.
The provisions of the various Award Agreements entered into under the Plan need
not be identical.
                    (ii) Right to Payment. A Stock Appreciation Right shall
confer on the Participant to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of stock
on the date of exercise over (B) the grant price of the Stock Appreciation Right
as determined by the Plan Administrator. The per Share grant price of each Stock
Appreciation Right shall not be less than the Fair Market Value of a Share on
the grant date.
                    (iii) Other Terms. The Plan Administrator shall determine at
the date of grant or thereafter, the time or times at which and the
circumstances under which a Stock Appreciation Right may be exercised in whole
or in part (including based on achievement of performance goals and/or future
service requirements), the time or times at which Stock Appreciation Rights
shall cease to be or become exercisable following termination of Continuous
Service or upon other conditions, the form of payment upon exercise of Shares,
cash, or other property, the method of exercise, method of settlement, form of
consideration payable in settlement (either cash, Shares or other property),
method by or forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a Stock Appreciation Right shall be in tandem or in
combination with any other Award, and any other terms and conditions of any
Stock Appreciation Right. Stock Appreciation Rights may be either freestanding
or in tandem with other Awards. Notwithstanding any other provision of the Plan,
unless otherwise exempt from Section 409A of the Code or otherwise specifically
determined by the Plan Administrator, each Stock Appreciation Right shall be
structured to avoid the imposition of any excise tax under Section 409A of the
Code.
          (d) Restricted Stock. The Plan Administrator is authorized to grant
Restricted Stock to any Eligible Person on the following terms and conditions:
                    (i) Grant and Restrictions. Restricted Stock shall be
subject to such restrictions on transferability, risk of forfeiture, and other
restrictions, if any, as the Plan Administrator may impose, or as otherwise
provided in this Plan. The terms of any Restricted Stock granted under the Plan
shall be set forth in a written Award Agreement that shall contain provisions
determined by the Plan Administrator and not inconsistent with the Plan. The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Plan
Administrator may determine at the date of grant or thereafter. Except to the
extent restricted under the terms of the Plan and any Award Agreement relating
to the Restricted Stock, a Participant granted Restricted Stock shall have all
of the rights of a stockholder, including the right to vote the Restricted Stock
and the right to receive dividends thereon (subject to any mandatory
reinvestment or other requirement imposed by the Plan Administrator). During the
restricted period applicable to the Restricted Stock, subject to Section 10(b)
below, the Restricted Stock may not be sold, transferred, pledged, hypothecated,

13



--------------------------------------------------------------------------------



 



margined, or otherwise encumbered by the Participant. Notwithstanding the
foregoing, all grants of Restricted Stock shall comply with the vesting terms of
Section 8(f).
                    (ii) Forfeiture. Except as otherwise determined by the Plan
Administrator, upon termination of a Participant’s Continuous Service during the
applicable restriction period, the Participant’s Restricted Stock that is at
that time subject to a risk of forfeiture that has not lapsed or otherwise been
satisfied shall be forfeited to or reacquired by the Company; provided that the
Plan Administrator may provide, by rule or regulation or in any Award Agreement
or may determine in any individual case, that restrictions or forfeiture
conditions relating to Restricted Stock shall be waived in whole or in part in
the event of terminations resulting from specified causes, and the Plan
Administrator may in other cases waive in whole or in part the forfeiture of
Restricted Stock. Notwithstanding the foregoing, all grants of Stock Units shall
comply with the vesting acceleration terms of Sections 8(g).
                    (iii) Certificates for Shares. Restricted Stock granted
under the Plan may be evidenced in such manner as the Plan Administrator shall
determine. If certificates representing Restricted Stock are registered in the
name of the Participant, the Plan Administrator may require that such
certificates bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, that the Company retain
physical possession of the certificates, that the certificates be kept with an
escrow agent, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
                    (iv) Dividends and Splits. As a condition to the grant of an
Award of Restricted Stock, the Plan Administrator may require that any cash
dividends paid on a share of Restricted Stock be automatically reinvested in
additional shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan. Unless otherwise determined by the Plan Administrator,
Shares distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Shares or other property has been distributed.
          (e) Stock Units. The Plan Administrator is authorized to grant Stock
Units to Participants, which are rights to receive Shares, cash, or other
property, or a combination thereof at the end of a specified time period,
subject to the following terms and conditions:
                    (i) Award and Restrictions. Satisfaction of an Award of
Stock Units shall occur upon expiration of the time period specified for such
Stock Units by the Plan Administrator (or, if permitted by the Plan
Administrator, as elected by the Participant). In addition, Stock Units shall be
subject to such restrictions (which may include a risk of forfeiture) as the
Plan Administrator may impose, if any, which restrictions may lapse at the
expiration of the time period or at earlier specified times (including based on
achievement of performance goals and/or future service requirements), separately
or in combination, in installments or otherwise, as the Plan Administrator may
determine. The terms of an Award of Stock Units shall be set forth in a written
Award Agreement that shall contain provisions determined by the Plan
Administrator and not inconsistent with the Plan. Stock Units may be satisfied
by delivery of Stock, cash equal to the Fair Market Value of the specified
number of Shares covered by the

14



--------------------------------------------------------------------------------



 



Stock Units, or a combination thereof, as determined by the Plan Administrator
at the date of grant or thereafter. Prior to satisfaction of an Award of Stock
Units, an Award of Stock Units carries no voting or dividend or other rights
associated with share ownership. Notwithstanding the foregoing, all grants of
Stock Units shall comply with the vesting terms of Sections 8(f).
Notwithstanding any other provision of the Plan, unless otherwise exempt from
Section 409A of the Code or otherwise specifically determined by the Plan
Administrator, each Stock Unit shall be structured to avoid the imposition of
any excise tax under Section 409A of the Code.
                    (ii) Forfeiture. Except as otherwise determined by the Plan
Administrator, upon termination of a Participant’s Continuous Service during the
applicable time period thereof to which forfeiture conditions apply (as provided
in the Award Agreement evidencing the Stock Units), the Participant’s Stock
Units (other than those Stock Units subject to deferral at the election of the
Participant) shall be forfeited; provided that the Plan Administrator may
provide, by rule or regulation or in any Award Agreement or may determine in any
individual case, that restrictions or forfeiture conditions relating to Stock
Units shall be waived in whole or in part in the event of terminations resulting
from specified causes, and the Plan Administrator may in other cases waive in
whole or in part the forfeiture of Stock Units. Notwithstanding the foregoing,
all grants of Stock Units shall comply with the vesting acceleration terms of
Sections 8(g).
                    (iii) Dividend Equivalents. Unless otherwise determined by
the Plan Administrator at date of grant, any Dividend Equivalents that are
granted with respect to any Award of Stock Units shall be either (A) paid with
respect to such Stock Units at the dividend payment date in cash or in Shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends or (B) deferred with respect to such Stock Units and the amount or
value thereof automatically deemed reinvested in additional Stock Units, other
Awards or other investment vehicles, as the Plan Administrator shall determine
or permit the Participant to elect.
          (f) Bonus Stock and Awards in Lieu of Obligations. The Plan
Administrator is authorized to grant Shares as a bonus or to grant Shares or
other Awards in lieu of Company obligations to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
provided that, in the case of Participants subject to Section 16 of the Exchange
Act, the amount of such grants remains within the discretion of the Plan
Administrator to the extent necessary to ensure that acquisitions of Shares or
other Awards are exempt from liability under Section 16(b) of the Exchange Act.
Shares or Awards granted hereunder shall be subject to such other terms as shall
be determined by the Plan Administrator. Notwithstanding the foregoing, all
grants Shares pursuant to this Section shall comply with the vesting terms of
Section 8(f) and the vesting acceleration terms of Section 8(g).
          (g) Dividend Equivalents. The Plan Administrator is authorized to
grant Dividend Equivalents to any Eligible Person entitling the Eligible Person
to receive cash, Shares, other Awards, or other property equal in value to
dividends paid with respect to a specified number of Shares, or other periodic
payments. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award. The terms of an Award of Dividend Equivalents
shall be set forth in a written Award Agreement that shall contain provisions
determined by the Plan Administrator and not inconsistent with the Plan. The
Plan Administrator may provide that Dividend Equivalents shall be paid or
distributed when accrued

15



--------------------------------------------------------------------------------



 



or shall be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles, and subject to such restrictions on transferability and
risks of forfeiture, as the Plan Administrator may specify. Notwithstanding any
other provision of the Plan, unless otherwise exempt from Section 409A of the
Code or otherwise specifically determined by the Plan Administrator, each
Dividend Equivalent shall be structured to avoid the imposition of any excise
tax under Section 409A of the Code.
          (h) Performance Awards. The Plan Administrator is authorized to grant
Performance Awards to any Eligible Person payable in cash, Shares, other
property, or other Awards, on terms and conditions established by the Plan
Administrator, including Awards subject to the provisions of Section 7, if and
to the extent that the Plan Administrator shall, in its sole discretion,
determine that an Award shall be subject to those provisions. The performance
criteria to be achieved during any Performance Period and the length of the
Performance Period shall be determined by the Plan Administrator upon the grant
of each Performance Award. Except as provided in this Plan or as may be provided
in an Award Agreement, Performance Awards will be distributed only after the end
of the relevant Performance Period. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Plan
Administrator and may be based upon the criteria set forth in Section 7(b), or
in the case of an Award that the Plan Administrator determines shall not be
subject to Section 7 hereof, any other criteria that the Plan Administrator, in
its sole discretion, shall determine should be used for that purpose. The amount
of the Award to be distributed shall be conclusively determined by the Plan
Administrator. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Plan Administrator, on a deferred basis. Notwithstanding the
foregoing, all grants of Performance Awards which would qualify as Full Value
Awards (as defined in Section 8(f)) shall comply with the vesting terms of
Section 8(f).
          (i) Other Stock-Based Awards. The Plan Administrator is authorized,
subject to limitations under applicable law, to grant to any Eligible Person
such other Awards that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, Shares, as deemed by
the Plan Administrator to be consistent with the purposes of the Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Stock, purchase rights for Stock,
Awards with value and payment contingent upon performance of the Company or any
other factors designated by the Plan Administrator, and Awards valued by
reference to the book value of Stock or the value of securities of or the
performance of specified Related Entities or business units. The Plan
Administrator shall determine the terms and conditions of such Awards. The terms
of any Award pursuant to this Section shall be set forth in a written Award
Agreement that shall contain provisions determined by the Plan Administrator and
not inconsistent with the Plan. Stock delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(h) shall be purchased
for such consideration (including without limitation loans from the Company or a
Related Entity), paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Plan Administrator shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h). Notwithstanding any other provision of the Plan, unless
otherwise exempt from Section 409A of the Code or otherwise specifically
determined by the Plan Administrator, each such Award shall be structured to
avoid the

16



--------------------------------------------------------------------------------



 



imposition of any excise tax under Section 409A of the Code. Notwithstanding the
foregoing, all grants of Other Stock Based Award which would qualify as Full
Value Awards (as defined in Section 8(f)) shall comply with the vesting terms of
Section 8(f) and the vesting acceleration terms of Section 8(g).
     7. Tax Qualified Performance Awards.
          (a) Covered Employees. A Committee, composed in compliance with the
requirements of Section 162(m) of the Code, in its discretion, may determine at
the time an Award is granted to an Eligible Person who is, or is likely to be,
as of the end of the tax year in which the Company would claim a tax deduction
in connection with such Award, a Covered Employee, that the provisions of this
Section 7 shall be applicable to such Award.
          (b) Performance Criteria. If an Award is subject to this Section 7,
then the lapsing of restrictions thereon and the distribution of cash, Shares or
other property pursuant thereto, as applicable, shall be contingent upon
achievement of one or more objective performance goals. Performance goals shall
be objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder, including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” One or more of the following
business criteria for the Company, on a consolidated basis, and/or for Related
Entities, or for business or geographical units of the Company and/or a Related
Entity (except with respect to the total stockholder return and earnings per
share criteria), shall be used by the Committee in establishing performance
goals for such Awards: (1) earnings per share; (2) revenues or gross margins;
(3) cash flow; (4) operating margin; (5) return on net assets, investment,
capital, or equity; (6) economic value added; (7) direct contribution; (8) net
income; pretax earnings; earnings before interest and taxes; earnings before
interest, taxes, depreciation, and amortization; earnings after interest expense
and before extraordinary or special items; operating income; income before
interest income or expense, unusual items, and income taxes, local, state, or
federal and excluding budgeted and actual bonuses that might be paid under any
ongoing bonus plans of the Company; (9) working capital; (10) management of
fixed costs or variable costs; (11) identification or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions, or divestitures;
(12) total stockholder return; and (13) debt reduction. Any of the above goals
may be determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Committee,
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of companies that are comparable to the Company. The Committee shall exclude the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including without limitation, (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.
          (c) Performance Period; Timing For Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a Performance Period, as specified by the Committee. Performance
goals shall be

17



--------------------------------------------------------------------------------



 



established not later than ninety (90) days after the beginning of any
Performance Period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under
Section 162(m) of the Code.
          (d) Adjustments. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with Awards subject to
this Section 7, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of an Award subject to this Section 7.
The Committee shall specify the circumstances in which such Awards shall be paid
or forfeited in the event of termination of Continuous Service by the
Participant prior to the end of a Performance Period or settlement of Awards.
          (e) Committee Certification. Within a reasonable period of time after
the performance criteria have been satisfied (but no later than three (3) months
after the satisfaction of the performance criteria), to the extent necessary to
qualify the payments as “performance based compensation” under Section 162(m) of
the Code, the Committee shall certify, by resolution or other appropriate action
in writing, that the performance criteria and any other material terms
previously established by the Committee or set forth in the Plan, have been
satisfied.
     8. Certain Provisions Applicable to Awards or Sales.
          (a) Stand-Alone, Additional, Tandem and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Plan Administrator, be
granted either alone or in addition to, in tandem with or in substitution or
exchange for, any other Award or any award granted under another plan of the
Company, any Related Entity or any business entity to be acquired by the Company
or a Related Entity or any other right of a Participant to receive payment from
the Company or any Related Entity. Such additional, tandem, and substitute or
exchange Awards may be granted at any time. If an Award is granted in
substitution or exchange for another Award or award, the Plan Administrator
shall require the surrender of such other Award or award in consideration for
the grant of the new Award. In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Company or any Related Entity.
          (b) Form and Timing of Payment Under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award Agreement, payments to be made by the
Company or a Related Entity upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Plan Administrator shall
determine, including, without limitation, cash, other Awards, or other property,
and may be made in a single payment or transfer, in installments, or on a
deferred basis. The settlement of any Award may be accelerated, and cash paid in
lieu of Shares in connection with such settlement, in the discretion of the Plan
Administrator or upon occurrence of one or more specified events (in addition to
a Change in Control). Installment or deferred payments may be required by the
Plan Administrator (subject to Section 10(g) of the Plan) or permitted at the
election of the Participant on terms and conditions established by the Plan
Administrator. Payments may include, without limitation, provisions for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Shares.

18



--------------------------------------------------------------------------------



 



          (c) Exemptions from Section 16(b) Liability. It is the intent of the
Company that this Plan comply in all respects with applicable provisions of
Rule 16b-3 or Rule 16a-1(c)(3) to the extent necessary to ensure that neither
the grant of any Awards to nor other transaction by a Participant who is subject
to Section 16 of the Exchange Act is subject to liability under Section 16(b)
thereof (except for transactions acknowledged in writing to be non-exempt by
such Participant). Accordingly, if any provision of this Plan or any Award
Agreement does not comply with the requirements of Rule 16b-3 or
Rule 16a-1(c)(3) as then applicable to any such transaction, such provision will
be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 or Rule 16a-1(c)(3) so that such
Participant shall avoid liability under Section 16(b).
          (d) Code Section 409A. If and to the extent that the Plan
Administrator believes that any Awards may constitute a “nonqualified deferred
compensation plan” under Section 409A of the Code, the terms and conditions set
forth in the Award Agreement for that Award shall be drafted in a manner that is
intended to comply with, and shall be interpreted in a manner consistent with,
the applicable requirements of Section 409A of the Code, unless otherwise agreed
to in writing by the Participant and the Company.
          (e) No Option Repricing. Other than pursuant to Section 10(c), without
approval of the Company’s stockholders, the Plan Administrator shall not be
permitted to (A) lower the exercise price per Share of an Option after it is
granted, (B) cancel an Option when the exercise price per Share exceeds the Fair
Market Value of the underlying Shares in exchange for another Award or cash, or
(C) take any other action with respect to an Option that may be treated as a
repricing.
          (f) Vesting Restrictions for Full Value Awards. Each award of
Restricted Stock, Stock Units, Bonus Stock, a Performance Award, or Other Stock
Based Award where the Participant is not required to pay more than the par value
of the Award in cash for the Shares delivered (each a “Full Value Award”) shall
have a minimum vesting schedule of (A) with respect to Full Value Awards that
vest over time, a three (3) year vesting schedule with a maximum of one-third
(1/3rd) of the Full Value Award vesting in any one (1) year; (B) with respect to
Full Value Awards that vest based upon the achievement of performance goals, the
performance period shall be a minimum of one (1) year in length; provided,
however, that 5% of the Shares reserved under the Plan may be granted as Full
Value Awards that are not subject to the vesting requirements of the last
sentence.
          (g) Vesting Acceleration for Full Value Awards. Except with respect to
“extraordinary circumstances,” the Plan Administrator may not waive the
forfeiture or repurchase rights with respect to the unvested portion of any Full
Value Award, where the forfeiture or repurchase would otherwise occur upon the
cessation of the Participant’s Continuous Service or the non-attainment of the
performance objectives applicable to the Full Value Award. The Plan
Administrator shall, in its discretion, determine what constitutes extraordinary
circumstances, provided, however that the following shall be considered
extraordinary circumstances: a Change in Control, a termination of Continuous
Service as a result of the death, Disability, or retirement of the Participant.
Any waiver may be effected upon the occurrence of the extraordinary
circumstances or at any time after the occurrence of the

19



--------------------------------------------------------------------------------



 



extraordinary circumstances and may be conditioned upon additional events after
the occurrence of the extraordinary circumstances, such as the Participant’s
cessation of Continuous Service.
     9. Change in Control; Corporate Transaction.
          (a) Change in Control.
                    (i) The Plan Administrator may, in its discretion,
accelerate the vesting, exercisability, lapsing of restrictions, or expiration
of deferral of any Award, including upon a Change in Control. In addition, the
Plan Administrator may provide in an Award Agreement that the performance goals
relating to any Award will be deemed to have been met upon the occurrence of any
Change in Control.
                    (ii) In the event of a Change in Control that the Board has
not approved prior to the consummation of such Change in Control, then all
outstanding Awards shall become fully vested and exercisable immediately prior
to and contingent on the consummation of the Change in Control.
                    (iii) In addition to the terms of Sections 9(a)(i) and
9(a)(i) above, the effect of a “change in control,” may be provided (1) in an
employment, compensation, or severance agreement, if any, between the Company or
any Related Entity and the Participant, relating to the Participant’s
employment, compensation, or severance with or from the Company or such Related
Entity or (2) in the Award Agreement.
          (b) Corporate Transactions. In the event of a Corporate Transaction,
any surviving entity or acquiring entity (together, the “Successor Entity”) may
either (i) assume any or all Awards outstanding under the Plan; (ii) continue
any or all Awards outstanding under the Plan; or (iii) substitute similar stock
awards for outstanding Awards (it being understood that similar awards include,
but are not limited to, awards to acquire the same consideration paid to the
stockholders or the Company, as the case may be, pursuant to the Corporate
Transaction); provided that if the Corporate Transaction is not a Change in
Control, each outstanding Award shall be either assumed, continued, or
substituted pursuant to the terms of this Section. In the event that the
Successor Entity does not assume or continue any or all such outstanding Awards
or substitute similar stock awards for such outstanding Awards, then with
respect to Awards that have been not assumed, continued, or substituted, such
Awards shall terminate if not exercised (if applicable) at or prior to such
effective time (contingent upon the effectiveness of the Corporate Transaction).
          The Plan Administrator, in its discretion and without the consent of
any Participant, may (but is not obligated to) either (i) accelerate the vesting
of any Awards (determined on an Award by Award basis), including permitting the
lapse of any repurchase rights held by the Company (and, if applicable, the time
at which such Awards may be exercised), in full or as to some percentage of the
Award, to a date prior to the effective time of such Corporate Transaction as
the Plan Administrator shall determine (contingent upon the effectiveness of the
Corporate Transaction) or (ii) provide for a cash payment in exchange for the
termination of an Award or any portion thereof where such cash payment is equal
to the Fair

20



--------------------------------------------------------------------------------



 



Market Value of the Shares that the Participant would receive if the Award were
fully vested and exercised (if applicable) as of such date (less any applicable
exercise price).
          Notwithstanding any other provision in this Plan to the contrary, with
respect to Restricted Stock and any other Award granted under the Plan with
respect to which the Company has any reacquisition or repurchase rights, the
reacquisition or repurchase rights for such Awards may be assigned by the
Company to the successor of the Company (or the successor’s parent company) in
connection with such Corporate Transaction. In the event any such rights are not
continued or assigned to the Successor Entity, then such rights shall lapse and
the Award shall be fully vested as of the effective time of the Corporate
Transaction. In addition, the Plan Administrator, in its discretion, may (but is
not obligated to) provide that any reacquisition or repurchase rights held by
the Company with respect to any such Awards (determined on an Award by Award
basis) shall lapse in whole or in part (contingent upon the effectiveness of the
Corporate Transaction).
          (c) Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Awards shall terminate
immediately prior to the completion of such dissolution or liquidation, and
Shares subject to the Company’s repurchase option may be repurchased by the
Company notwithstanding the fact that the holder of such stock is still in
Continuous Service.
     10. General Provisions.
          (a) Compliance With Legal and Other Requirements. The Company may, to
the extent deemed necessary or advisable by the Plan Administrator, postpone the
issuance or delivery of Shares or payment of other benefits under any Award
until completion of such registration or qualification of such Shares or other
required action under any federal or state law, rule, or regulation, listing or
other required action with respect to any stock exchange or automated quotation
system upon which the Shares or other Company securities are listed or quoted or
compliance with any other obligation of the Company, as the Plan Administrator
may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Shares or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements or other obligations.
          (b) Limits on Transferability; Beneficiaries.
                    (i) General. Except as provided in the Award Agreement, a
Participant may not assign, sell, transfer, or otherwise encumber or subject to
any lien any Award or other right or interest granted under this Plan, in whole
or in part, other than by will or by operation of the laws of descent and
distribution, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative.
                    (ii) Permitted Transfer of Option. The Plan Administrator,
in its sole discretion, may permit the transfer of an Option (but not an
Incentive Stock Option or any other right to purchase Shares other than an
Option) as follows: (A) by gift to a member of the

21



--------------------------------------------------------------------------------



 



Participant’s Immediate Family or (B) by transfer by instrument to a trust
providing that the Option is to be passed to beneficiaries upon death of the
Participant. For purposes of this Section 10(b)(ii), “Immediate Family” shall
mean the Participant’s spouse (including a former spouse subject to terms of a
domestic relations order); child, stepchild, grandchild, child-in-law; parent,
stepparent, grandparent, parent-in-law; sibling and sibling-in-law, and shall
include adoptive relationships. If a determination is made by counsel for the
Company that the restrictions contained in this Section 10(b)(ii) are not
required by applicable federal or state securities laws under the circumstances,
then the Plan Administrator, in its sole discretion, may permit the transfer of
Awards (other than Incentive Stock Options and Stock Appreciation Rights in
tandem therewith) to one or more Beneficiaries or other transferees during the
lifetime of the Participant, which may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent permitted
by the Plan Administrator pursuant to the express terms of an Award Agreement
(subject to any terms and conditions which the Plan Administrator may impose
thereon, and further subject to any prohibitions and restrictions on such
transfers pursuant to Rule 16b-3). A Beneficiary, transferee or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Plan
Administrator, and to any additional terms and conditions deemed necessary or
appropriate by the Plan Administrator.
          (c) Adjustments.
                    (i) Adjustments.
                         (A) In the event that any dividend paid in Stock,
forward or reverse split, merger, consolidation, combination, or other similar
corporate transaction or event affects the Stock, then the Plan Administrator
shall substitute, exchange, or adjust any or all of the following in a manner
that precludes the enlargement or dilution of rights and benefits: (A) the
number and kind of Shares reserved for issuance in connection with Awards
granted thereafter, (B) the number and kind of Shares by which annual per-person
Award limitations are measured under Section 5 hereof, (C) the number and kind
of Shares subject to or deliverable in respect of outstanding Awards, (D) the
exercise price, grant price, or purchase price relating to any Award and/or make
provision for payment of cash or other property in respect of any outstanding
Award, and (E) any other aspect of any Award that the Plan Administrator
determines to be appropriate.
                         (B) In the event that a dividend or other distribution
in the form of cash or other property (but excluding a dividend paid in Stock),
recapitalization, reorganization, spin-off, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event affects
the Stock and/or such other securities of the Company or any other issuer such
that a substitution, exchange, or adjustment is determined by the Plan
Administrator to be appropriate, then the Plan Administrator shall, in such
manner as the Plan Administrator may deem equitable, substitute, exchange, or
adjust any or all of (A) the number and kind of Shares reserved for issuance in
connection with Awards granted thereafter, (B) the number and kind of Shares by
which annual per-person Award limitations are measured under Section 5 hereof,
(C) the number and kind of Shares subject to or deliverable in respect of
outstanding Awards, (D) the exercise price, grant price, or purchase price
relating to any Award

22



--------------------------------------------------------------------------------



 



and/or make provision for payment of cash or other property in respect of any
outstanding Award, and (E) any other aspect of any Award that the Plan
Administrator determines to be appropriate.
                    (ii) Other Adjustments. The Plan Administrator (which shall
be a Committee to the extent such authority is required to be exercised by a
Committee to comply with Code Section 162(m)) is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards (including
Awards subject to performance goals) in recognition of unusual or nonrecurring
events (including, without limitation, acquisitions and dispositions of
businesses and assets) affecting the Company, any Related Entity, or any
business unit or the financial statements of the Company or any Related Entity,
or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations, or business conditions or in view of the
Plan Administrator’s assessment of the business strategy of the Company, any
Related Entity, or business unit thereof, performance of comparable
organizations, economic and business conditions, personal performance of a
Participant, and any other circumstances deemed relevant; provided that no such
adjustment shall be authorized or made if and to the extent that such authority
or the making of such adjustment would cause Options, Stock Appreciation Rights,
or Performance Awards granted to Participants designated by the Plan
Administrator as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and the regulations thereunder to
otherwise fail to qualify as “performance-based compensation” under Code Section
162(m) and regulations thereunder.
          (d) Taxes. The Company and any Related Entity are authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Plan Administrator may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Plan
Administrator.
          (e) Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or the Committee’s authority to
grant Awards under the Plan, without the consent of stockholders or
Participants. Any amendment or alteration to the Plan shall be subject to the
approval of the Company’s stockholders if such stockholder approval is deemed
necessary and advisable by the Board or if required under the rules or
regulations of the stock exchange that has the highest trading volume for the
Shares for the prior calendar year. However, without the consent of an affected
Participant, no such amendment, alteration, suspension, discontinuance, or
termination of the Plan may materially and adversely affect the rights of such
Participant under any previously granted and outstanding Award. The Plan
Administrator may waive any conditions or rights under or amend, alter, suspend,
discontinue, or terminate any Award theretofore granted and any Award Agreement
relating thereto, except as otherwise provided in the Plan; provided that,
without the consent of an

23



--------------------------------------------------------------------------------



 



affected Participant, no such action may materially and adversely affect the
rights of such Participant under such Award.
          (f) Limitation on Rights Conferred Under Plan. Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ of the Company or a Related Entity; (ii) interfering in any way with
the right of the Company or a Related Entity to terminate any Eligible Person’s
or Participant’s Continuous Service at any time, (iii) giving an Eligible Person
or Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and Employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred Shares in accordance with the
terms of an Award.
          (g) Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
obligations to deliver Shares pursuant to an Award, nothing contained in the
Plan or any Award shall give any such Participant any rights that are greater
than those of a general creditor of the Company; provided that the Plan
Administrator may authorize the creation of trusts and deposit therein cash,
Shares, other Awards, or other property or make other arrangements to meet the
Company’s obligations under the Plan. Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Plan Administrator
otherwise determines with the consent of each affected Participant. The trustee
of such trusts may be authorized to dispose of trust assets and reinvest the
proceeds in alternative investments, subject to such terms and conditions as the
Plan Administrator may specify and in accordance with applicable law.
          (h) Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Plan
Administrator to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Code Section 162(m).
          (i) Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Plan Administrator shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
          (j) Governing Law. The validity, construction, and effect of the Plan,
any rules and regulations under the Plan, and any Award Agreement shall be
determined in accordance with the laws of the state of Delaware without giving
effect to principles of conflicts of laws, and applicable federal law.
          (k) Plan Effective Date and Stockholder Approval; Termination of Plan.
The Plan shall become effective on the Effective Date, subject to subsequent
approval within twelve (12) months of its adoption by the Board by stockholders
of the Company eligible to vote in the election of directors, by a vote
sufficient to meet the requirements of Code Sections 162(m) (if applicable) and
422, Rule 16b-3 under the Exchange Act (if applicable),

24



--------------------------------------------------------------------------------



 



applicable requirements of the principal stock exchange or market on which
Shares are traded, and other laws, regulations, and obligations of the Company
applicable to the Plan. Awards may be granted subject to stockholder approval,
but may not be exercised or otherwise settled in the event stockholder approval
is not obtained. The Plan shall terminate no later than ten (10) years from the
date of the later of (x) the Effective Date and (y) the date an increase in the
number of shares reserved for issuance under the Plan is approved by the Board
(so long as such increase is also approved by the stockholders).

25